Case 8:20-cv-00291-KKM-JSS Document 41 Filed 02/08/21 Page 1 of 5 PageID 337




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                     “IN ADMIRALTY”


   M & F FISHING, INC., a Nevada
   Corporation,

                 Plaintiff,
   v.                                            CASE NO.: 8:20-cv-00291-CEH-JSS

   AMERICAN EAGLE FISHING LLC, a
   Florida limited liability company, in
   personam; TRADITION MARINER, LLC aka
   TRADITION MARINER LLC, a Delaware
   Limited liability company, in personam; the
   F/V AMERICAN EAGLE (Official No.
   1206090), in rem (by Letter of Undertaking
   Dtd October 26, 2020); and Does 1-20,

                 Defendants.

   ___________________________________/


                               ANSWER TO COUNTERCLAIM

          COMES NOW Plaintiff M & F Fishing, Inc. (“M & F Fishing”), by and through

   undersigned counsel, and hereby answers the Counterclaim (Doc. 40) of Defendants American

   Eagle Fishing LLC and Tradition Mariner, LLC aka Tradition Mariner LLC (“Defendants”)

   as follows:

                                          PARTIES

          1.     Admitted.

          2.     Admitted.

          3.     Admitted.
Case 8:20-cv-00291-KKM-JSS Document 41 Filed 02/08/21 Page 2 of 5 PageID 338




                                  JURISDICTION AND VENUE

          4.     Admitted.

          5.     Admitted.

                                    BACKGROUND FACTS

          6.     Admitted.

          7.     Admitted.

          8.     Admitted that the F/V American Eagle spotted a school of fish on or about June

   17, 2019. Otherwise, denied.

          9.     Denied.

          10.    Admitted that the American Eagle collided with the F/V Koorale on or about

   June 17, 2019. Otherwise, denied.

          11.    Admitted that the American Eagle collided with the Koorale on or about June

   17, 2019. Otherwise, denied.

          12.    Denied.

          13.    Admitted that the American Eagle eventually sailed to Pago Pago to unload her

   catch after continuing to fish for multiple days following the June 17, 2019 collision.

   Otherwise, denied.

          14.    Admitted that the American Eagle eventually sailed to New Zealand to undergo

   repairs after making multiple additional fishing trips following the June 17, 2019 collision.

   Otherwise, denied.

          15.    Admitted that Defendants claim approximately $210,587 allegedly resulting

   from the June 17, 2019 collision. Otherwise, denied.



                                                2
Case 8:20-cv-00291-KKM-JSS Document 41 Filed 02/08/21 Page 3 of 5 PageID 339




          16.     Admitted that Defendants claim approximately $369,600 in loss of use and

   consequential damages allegedly resulting from the June 17, 2019 collision. Otherwise, denied.

                                              COUNT I

          17.     M & F Fishing repeats and realleges each of its responses to paragraphs 1

   through 16.

          18.     The allegations in this paragraph constitute legal conclusions to which no

   response is required. To the extent a response is required, denied.

          19.     Denied.

          20.     Denied.

                                   AFFIRMATIVE DEFENSES

          M & F Fishing pleads the following separate and complete affirmative defenses, on

   information and belief:

                                FIRST AFFIRMATIVE DEFENSE

          Defendants’ own actions were, in part or in full, the proximate cause of the damages

   alleged in the Counterclaim.

                              SECOND AFFIRMATIVE DEFENSE

          Defendants’ repairs to the American Eagle as alleged in the Counterclaim bettered and

   extended the useful life of the American Eagle. Any damages recoverable by Defendants must

   accordingly be reduced to reflect betterment.

                               THIRD AFFIRMATIVE DEFENSE

          Defendants’ repairs to the American Eagle as alleged in the Counterclaim included

   work, repairs, and replacements that were not required as a result of the June 17, 2019 collision.



                                                   3
Case 8:20-cv-00291-KKM-JSS Document 41 Filed 02/08/21 Page 4 of 5 PageID 340




   Any damages recoverable by Defendants must accordingly be reduced by the cost of such

   repairs.

                                FOURTH AFFIRMATIVE DEFENSE

              Defendants failed to mitigate their damages, if any, and any damages recoverable by

   Defendants must accordingly be reduced to the extent that such damages were avoidable

   through mitigation.

                                  FIFTH AFFIRMATIVE DEFENSE

              Any damages recoverable by Defendants must be reduced by the salvage value of the

   American Eagle.

                                  SIXTH AFFIRMATIVE DEFENSE

              Defendants fail to state a claim upon which relief can be granted for punitive damages.

                                SEVENTH AFFIRMATIVE DEFENSE

              To the extent that Defendants are entitled to punitive damages, any such award must

   be limited by applicable common law or constitutional limits on punitive damages.

                                EIGHTH ARRITMATIVE DEFENSE

              At all material times hereto, M & F Fishing was the owner of the F/V Koorale

   (“Koorale”), a U.S. flag tuna purse seiner that was in all respects seaworthy and reasonably fit

   for use. M & F Fishing further alleges that any and all damages and losses alleged in

   Defendant’s Amended Counterclaim were done, occasioned and incurred without fault on the

   part of M & F Fishing and without its privity or knowledge, actual or imputed. Should it be

   determined, however, that M & F Fishing is liable to any extent in the premises, either jointly

   or severally, it claims the benefits of the Limitation of Liability Laws of the United States, 46



                                                     4
Case 8:20-cv-00291-KKM-JSS Document 41 Filed 02/08/21 Page 5 of 5 PageID 341




   U.S.C. § 30501 et seq., and all statutes amendatory thereof and supplementary thereto.

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 8, 2021, I filed the foregoing with the Clerk of

   the Court by using the CM/ECF system which will send a notice of electronic filing to all

   counsel of record.


                                               _____/s/ Eric Thiel_____________________
                                               Eric C. Thiel – FBN 016267
                                               BANKER LOPEZ GASSLER P.A.
                                               501 East Kennedy Boulevard, Suite 1700
                                               Tampa, FL 33602
                                               Telephone: (813) 221-1500
                                               Facsimile: (813) 222-3066
                                               ethiel@bankerlopez.com

                                               and

                                               Daniel E. Mooney
                                               MOONEY WIELAND PLLC
                                               802 W. Bannock St., Ste. 500
                                               Boise, Idaho 83702
                                               t: 208.401.9219
                                               f: 208.401.9218
                                               daniel.mooney@mooneywieland.com

                                               Counsel for Plaintiff M & F Fishing, Inc




                                                 5
